 

U.S. DISTRICT CO
NORTHERN DISTRICT OF TEXAS
FILED

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS JUL - 8 2001
AMARILLO DIVISION

 

 

 

|
CLERK, U.S. DISTR] CT ax

 

 

Texas Department of Criminal Justice,
Correctional Institutions Division,

Y¥—§ >=
BOBBY RAYMOND ANDERSON, § =
§
Petitioner, §
§
V. § 2:18-CV-146-Z-BR
§
DIRECTOR, §
§
§
§
§

Respondent.

ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
AND
DENYING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions, and recommendation of the United
States Magistrate Judge to deny the Petition for a Writ of Habeas Corpus filed by Petitioner
in this case. (ECF No. 19). On July 1, 2021, Petitioner filed objections. (ECF No. 20). After
making an independent, de novo review of the pleadings, files, and records in this case, the
Court concludes that the findings, conclusions, and recommendation of the Magistrate
Judge are correct.! It is therefore ORDERED that the findings, conclusions, and
recommendation of the Magistrate Judge are ADOPTED, and the Petition for a Writ of

Habeas Corpus is DENIED.

 

1 The Court notes that Petitioner objects to the Magistrate Judge’s finding that the state habeas proceedings
were civil in nature. The Court agrees that Texas habeas proceedings under section 11.07 are criminal in
nature, but the Magistrate Judge’s conclusions concerning Petitioner’s argument to reject the AEDPA
deference standard are correct.

1

 
Considering the record in this case and pursuant to Federal Rule of Appellate
Procedure 22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United
States District Courts, and 28 U.S.C. § 2253(c), the Court denies a certificate of
appealability, because Petitioner has failed to make “a substantial showing of the denial of
a constitutional right.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Hernandez
v. Thaler, 630 F.3d 420, 424 (Sth Cir. 2011). The Court ADOPTS and incorporates by
reference the Magistrate Judge’s findings, conclusions, and recommendation filed in this
case in support of its finding that Petitioner has failed to show (1) that reasonable jurists
would find this Court’s “assessment of the constitutional claims debatable or wrong,” or
(2) that reasonable jurists would find “it debatable whether the petition states a valid claim
of the denial of a constitutional right” and “debatable whether [this Court] was correct in
its procedural ruling.” Slack, 529 U.S. at 484.

SO ORDERED.

July g , 2021.

en ae

 

MATTHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE

 
